Citation Nr: 1131846	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to nonservice-connected pension benefits.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had a period of service from May 25, 1968, to October 24, 1968, in the United States Coast Guard Reserves.  The appellant's DD Form 214 indicates that he was relieved from active duty for training following completion of said training.  In addition, the Veteran's service has been characterized by the National Personnel Records Center (NPRC) as active duty for training (ACDUTRA).  Following completion of the May 25, 1968, to October 24, 1968, the appellant did not complete any additional service in the US Coast Guard Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a letter decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The appellant's May 25, 1968, to October 24, 1968, period of military service was for fulfillment of initial active duty for training (ACDUTRA) obligation.  

2.  The appellant did not otherwise have ninety (90) days or more of active military service during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive). Additionally, VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d) (2010).  Accordingly, although the appellant's Social Security Administration (SSA) records are not of record, the Board finds that further development is not necessary because those records would not serve to provide legal eligibility to the benefits sought by the appellant.  Here, as is discussed further herein, the law is dispositive of the issue on appeal.

The appellant has submitted a claim for nonservice-connected VA pension benefits.  Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3 (2010).  A veteran will meet the necessary service requirements if he or she served on active military, naval, or air service under one of the following conditions: 

(1)  for 90 days or more during a period of war; 
(2)  during a period of war and was discharged or released from service for a service-connected disability; 
(3)  for a period of 90 consecutive days or more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 

38 U.S.C.A. § 1521(j) (West 2010); 38 C.F.R. § 3.3(a) (2010).

A "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2010).  In turn, "active duty" is defined as service in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2010).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a), (b) (2010).  Periods of war includes the Vietnam era, which is the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period, or the period beginning August 5, 1964, and ending on May 7, 1975, for all other veterans.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f) (2010).

In this case, the appellant's DD Form 214, which he provided when he submitted his claim for benefits, indicates that the appellant was enlisted in the US Coast Guard Reserve (Block 4).  Block 11a shows that when the DD 214 was issued, the appellant was "Released from ACDUTRA".  Block 11c provides a reason as to why he was released from service - fulfillment of initial active duty for training obligation.  Block 17 further indicates that the appellant had been ordered to five months of active duty for training.  He was honorably discharged.  The DD-214 noted that afterwards, the appellant had a reserve obligation lasting until May 23, 1974.  On a VA Form 3101, that was completed in April 2008, it was noted that Personnel Information Exchange System (PIES) revealed that the appellant did not have active duty service; rather, he had only ACDUTRA service.

Once this information was obtained and reviewed, the RO issued its letter decision denying the appellant claim.  In that denial, the appellant was informed that if he had additional information concerning any active duty periods of service that he should forward that information to the RO for review.  The appellant responded with the submission of a Notice of Disagreement (NOD) in the form of a VA Form 21-4138, Statement in Support of Claim.  On that form, the appellant stated that his DD Form 214 did not show his complete military history.  However, he did not provide any additional information, including the names of the units he served therewith or periods of active duty, that could have been used to verify and confirm his assertions.  

Regardless of the statements made by the appellant, the Board finds that the appellant does not meet the criteria for basic legal entitlement to nonservice-connected pension benefits.  The service department records and information retrieved from PIES indicate that the appellant never served on active duty.  VA is bound by service department findings regarding an appellant's service.  See Venturella v. Gober, 10 Vet. App. 340, 341 (1997) (noting that "[o]nly service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training").  Additionally, the Board finds that the appellant's allegation that he was "active duty", although competent, is not credible in light of the documentation of record that that period was ACDUTRA.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

While the appellant did have a period of ACDUTRA, the record does not indicate, and the appellant has not alleged, that he was disabled from a disease or injury incurred in or aggravated in the line of duty during his period of active duty for training.  Accordingly, the appellant did not serve in the "the active military, naval, or air service" and entitlement to nonservice-connected pension benefits are not warranted.  Because the law, and not the facts, is dispositive of the issue, the appellant has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges the appellant's arguments that he should be entitled to pension benefits because of his limited service in the Coast Guard Reserves.  Although the Board is sympathetic to the appellant's situation, the Board is bound by the law and is not permitted to award VA benefits based on sympathy for an appellant.  Owings v. Brown, 8 Vet. App. 17, 23 (1995).  Hence, the appellant's claim is denied.  


ORDER

Entitlement to non-service-connected pension benefits, to include basic eligibility, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


